Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 23, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-01007-CR



                   IN RE BRETT DAVID BOGUS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              176th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1433472-A

                        MEMORANDUM OPINION

      On December 23, 2019, relator Brett David Bogus filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator complains that the Honorable Nikita V. Harmon,
presiding judge of the 176th District Court of Harris County, has not appointed
counsel or an investigator in a habeas corpus proceeding.
      Relator filed a post-conviction application for habeas corpus in the trial court,
which forwarded the application to the Texas Court of Criminal Appeals. On
November 20, 2019, the Court of Criminal Appeals issued an order, remanding the
application to the trial court to complete an evidentiary investigation and enter
findings of fact and conclusions of law. See Ex parte Bogus, No. WR-90,434-01
(Tex. Crim. App. Nov. 20, 2019) (order, not designated for publication). The Court
of Criminal Appeals further directed that the issues shall be resolved within 90 days
of the court’s order and a supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition and the trial court’s supplemental findings of facts and conclusions of law
be forwarded to that court within 120 days of the order. Id.

      Relator asks this court to “oversee” the appointment of counsel and an
investigator in connection with his post-conviction habeas corpus proceeding.
While the courts of appeals have mandamus jurisdiction in criminal matters, only
the Court of Criminal Appeals has jurisdiction in final post-conviction felony
proceedings. Tex. Code Crim. Proc. Ann. art. 11.07 § 5; Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). We have no jurisdiction
with regard to relator’s request in his petition.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                           2